Title: From George Washington to William Pearce, 24 February 1794
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 24th Feby 1794
          
          Your letter of the 17th instant came safe. Meeting your children at Baltimore is
            certainly necessary, and therefore I can have no objection to it.
          My last letter being full, respecting the repairs of my house in Alexandria, I shall
            add nothing on that subject in this; and as Mr Stuart has not,
            according to his declaration, received any money from Mr Whiting, let him be paid with
            the deduction only of that which he has recd from Mr Lewis, or yourself.
          In my last, I omitted, through mistake, the Seed which is now sent: let it be given to
            the Gardener as part of that parcel; some early Colliflower Seed was sent to him by Mrs
            Washington (by a Gentleman of Alexandria of the name of Turner)—wch I hope you will have
              got.
          I hope the Posts & rails you are now getting, will not be so unsubstantial as to be
            blown down by every puff of wind as the last are; and I am sorry that the springeness of
            the ground, where you are digging the new race, does not admit that
            work to go on to advantage, as it is essential it should be compleated before the water
            begins to fail; but notwithstanding this, I would not have it proceed to a disadvantage,
            whilst the hands can be more benificially occupied in other things: more force must be
            employed when the ground is in order, and this will be between the present wet, and the drought which generally succeeds; & by which the soil
            binds, & becomes very hard. The Miller had the mode of sloping the race particularly
            explained to him both by the Gentleman who laid it off, and myself; his directions
            therefore in this case, is to be observed & followed.
          By the next Post, I will send you the copy of an Advertisement of the terms on which
            the Jacks and Stud horse are to cover. In the mean while, it may be said, the former
            will cover at Four pounds each; and the horse at 40/—Pasturage, Groom, &ca as
              usual.
          After culling my Sheep at Shearing time last year; and going over them a second time in
            the Summer; the loss at Union farm (near, or quite twenty since Autumn) seems to be very
            extraordinary; and I fear is too strong an evidence of Crows inattention to my Stock; as
            had been intimated to me before I left Mount Vernon in October.
          I am very glad to hear that the Gardener has saved so much of the St foin seed, &
            that of the India Hemp. Make the most you can of both, by sowing them again in drills.
            Where to sow the first I am a little at a loss (as Hares are very destructive to it) but
            think, as the Lucern which was sown broad in the Inclosure by the Spring, has come to
            nothing; as the ground is good; and probably as free from Hares as any other place, it
            might as well be put there; as I am very desirous of getting into a full stock of seed
            as soon as possible. Let the ground be well prepared, and the Seed (St foin) be sown in
            April. The Hemp may be sown any where.
          Enclosed you will find three Bank notes for one hundred dollars each; out of which pay
            the Revd Mr Muir of Alexandria Fifty pounds, & take his signature to the enclosed
            receipt; and Mr Hartshorne of the same place, £33.6.8—being the dividend of my five
            shares in the Potomack Company. Give me credit for these three hundred dollars, and cha:
            my Account with the above payments.
          
          Never Suffer a Mare to be taken from the Jacks, or Horse, where they are once admitted
            to Pasture, until the whole that is due for them be paid; for it has been found that
            after the Mares are gone, I have more trouble in collecting the money than it is worth.
            I am Your friend and well wisher
          
            Go: Washington
          
        